DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6, 7, 8, 9, 11, 17, 18, 19, 20, 21, 25, 26, 27 and 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6, 17 and 25 refer to the limitation “the size.”  This limitation lacks antecedent basis rendering it indefinite.  For claim interpretation purposes this is interpreted to read as “a size… .”
Claims 1, 7, 12, 18, 22 and 26 refer to the limitation “a VGI message.”  This renders it impossible to be certain if the later instances in claims 7, 18 and 26 intend to refer to the initial instance of VGI message or to introduce a new instance.  For claim interpretation purposes the later instances are read as “the VGI message.”
Claims 11, 21 and 28 recite the abbreviation WCI-2 without previously defining it within the claims, making it impossible to be certain as to its intended meaning (and therefore indefinite).  For claim interpretation purposes the limitation associated with this abbreviation “WCI-2 message” is interpreted as a message that utilizes a recognized message sharing standard.”
Claims 8 and 9 depend on indefinite claim 7 and are indefinite for the reasons claim 7 is indefinite.
Claims 19 and 20 depend on indefinite claim 18 and are indefinite for the reasons claim 18 is indefinite.
Claim 27 depends on claim 26 and is indefinite for the reasons claim 26 is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-8,11-14,16-19, 21, 22, 24-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiley et al. (hereinafter Wiley, 2015/0146624) in view of Park (US 2003/0093598).

Regarding claim 1, Wiley discloses:
a method for communicating coexistence management interface (CxMi) information over a multi-point serial bus (ph. [0032] – [0033] disclose the CxMi used over a serial bus to facilitate communications to various devices, thereby showing that the serial bus supports multi-point communications), comprising:
encoding CxMi state information in a general-purpose input/output message (see at least ph. [0044] where the state machines send information in their possession (therefore ‘state information’) and as it is using the CxMi it is so encoded in that interface standard/format for it to be used).; and
transmitting the message over the multi-point serial bus of a datagram addressed to one or more devices coupled to the multi-point serial bus (ph. [0032] – [0033] disclose the message being transmitted over a serial bus to numerous devices and therefore the addresses of those devices had to be used and connected/coupled).
Wiley does not expressly disclose, however, Park discloses:
virtual general-purpose input/output (VGI) ([0006] – [0009] disclose 
a command code field of a datagram addressed to one or more devices coupled to a multi-point bus (at least ph. [0025] discloses bits of a field that is used in configuration (which means that commands are issued for a previous state to now assume a new state in line with the chosen configuration and this is intended for multiple devices (and therefore must have the their addresses to arrive to them).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wiley by the teachings of Park in order to implement a means of communication with various devices even if they use different formats / protocols for communication.

Claims 12 is a data communications apparatus version of claim 1 and is likewise rejected.
Claim 22 is a processor-readable storage medium version of claim 1 and is likewise rejected.
Claim 30 is an apparatus operable for… version of claim 1 and is likewise rejected.

Regarding claims 2 and 13 the rejections of claims 1 and 12 are incorporated and Wiley does not expressly disclose, however Park discloses:
the multi-point serial bus (see at least ph. [0032] – [0033]).
Wiley does not expressly disclose, however Park discloses:
communications using a radio frequency front-end (RFFE) protocol or a system power management interface (SPMI) protocol (ph. [0020] discloses that communications are supported using a radio front-end IC (a set of rules to follow to understand each other, i.e. a protocol)).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wiley by the teachings of Park in order to implement a means of communication with various devices even if they use different formats / protocols for communication.

Regarding claims 3 and 14 the rejections of claims 1 and 12 are incorporated and Wiley does not expressly disclose, however Park discloses:
maintain at least one register that is configured to …carry the message (at least ph. [0056] disclose registers (and their related / respective fields) used to hold the message data).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wiley by the teachings of Park in order to implement a means of communication with various devices even if they use different formats / protocols for communication.

Regarding claims 5, 16 and 24 the rejections of claims 1, 12 and 22 are incorporated and Wiley does not expressly disclose, however Park discloses:
increasing size of the command code field, wherein one or more additional bits added to the command code field are used to carry a portion of the message ([0054]-[0056] – disclose that the bit/ (and respective databanks/banks) B3 stores input data as part of the message, thereby increasing the size of the message without the data/payload in B3, so the command code field itself had to have the B3 banks added (increasing the size without it).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wiley by the teachings of Park in order to implement a means of communication with various devices even if they use different formats / protocols for communication.

Regarding claims 6, 17 and 25 the rejections of claims 5, 16 and 21 are incorporated and Wiley does not expressly disclose, however Park discloses:
at least one of the one or more devices maintains a configuration register (see at least ph. [0056]) that identifies the size of the command code field and that enables or disables processing of the command code field as a VGI message by a corresponding device (ph. [0054] – [0056] disclose the commands and the command code fields, and ph. [0080] discloses checking for a valid size, it won't process commands that are not of the proper size (thereby disabling the command when not valid and enabling them when they are valid).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wiley by the teachings of Park in order to implement a means of communication with various devices even if they use different formats / protocols for communication.

Regarding claims 7, 18 and 26 the rejections of claims 1, 12 and 22 are incorporated and Wiley does not expressly disclose, however Park discloses:
addressing the datagram to a magic address configured to identify that the datagram carries a VGI message (ph. [0054] – [0056] discloses that some routine recognizes when B3 is full/utilized, that routine has its own location in the memory of the program system (or it couldn’t exist and could not function as it is disclosed) and as such the data is addressed to this routine, not that magic address is not defined as anything in the specification and therefore is treated as an address without any specific other definition or function provided).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wiley by the teachings of Park in order to implement a means of communication with various devices even if they use different formats / protocols for communication.

Regarding claims 8, 19 and 27 the rejections of claims 7, 18 and 26 are incorporated and Wiley does not expressly disclose, however Park discloses:
a configuration register that identifies the magic address and that enables or disables processing of the command code field as a VGI message by a corresponding device (as per ph. [0054] – [0056] and [0080] the B3 bank/register is checked if it is full and if a valid size is not used for the messages then they cannot be properly process and ware therefore disabled or enabled depending on the presence of a proper size).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wiley by the teachings of Park in order to implement a means of communication with various devices even if they use different formats / protocols for communication.

Regarding claims 11, 21 and 28, Wiley discloses:
formatting the CxMi state information as a WCI-2 message in the VGI message (see at least ph. [0046] for the use of the WCI-2 standard).
Allowable Subject Matter
Claim 4, 9, 10, 15, 20, 23, 27 and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371.  The examiner can normally be reached on M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CRAIG C DORAIS/Primary Examiner, Art Unit 2194